Citation Nr: 1648139	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  12-24 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for hypertension.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to February 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2014, the Board remanded this case for further development.


FINDING OF FACT

The Veteran's service-connected hypertension has not resulted in diastolic pressure that is predominately 100 or more, or systolic pressure that is predominately 160 or more; the Veteran has not had a history of diastolic pressure that is predominately 100 or more requiring continuous medication for control.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the Veteran's service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In October 2011, the Veteran was notified in a letter regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim of entitlement to an initial compensable rating for his service-connected hypertension arose from his disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
      
Regarding VA's duty to assist, VA has obtained the Veteran's service treatment records, private treatment records, VA treatment records, lay statements from the Veteran, and also secured an examination in furtherance of his claim.  The Veteran was provided with a VA examination in May 2016.  38 C.F.R. § 3.159 (c)(4).  The examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disability.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159 (c)(4).
II.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  Therefore, in determining the level of current impairment, it is essential that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran is currently assigned a noncompensable rating for his service-connected hypertension under Diagnostic Code 7101.

Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic blood pressure that is predominantly 100 or more, or; systolic blood pressure that is predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic blood pressure that is predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

A review of the Veteran's STRs show that prior to being placed on medication for his hypertension, he did not have a diastolic blood pressure predominately of 100 or more.  For example, as indicated in a March 2006 Report of Medical Examination, the Veteran's average blood pressure reading was 128/84.  During the Veteran's September 2010 pre-discharge examination, the Veteran was diagnosed with hypertension after three days of blood pressure readings.  On September 29, the Veteran's blood pressure readings were 164/98 (lying), 149/102 (sitting), and 140/96 (standing).  On September 30, his blood pressure readings were 142/72 (lying), 126/93 (sitting), and 125/86 (standing).  Finally, on October 1, his blood pressure readings were 144/79 (lying), 140/90 (sitting), and 143/92 (standing).  

In June 2011, the Veteran submitted a statement reporting that his hypertension was being treating with medication.  In May 2016, the Veteran was provided with a VA hypertension examination, where the findings show blood pressure readings of 125/78, 132/84, and 119/84, with an average blood pressure reading of 125/82.  The examiner reported that the Veteran was currently on medication and his hypertension is well controlled.  The examiner also indicated that the Veteran does not have a history of diastolic blood pressure elevation predominately 100 or more.

The Veteran has also received treatment for his service-connected hypertension from Dr. B.P.  In several private treatment records, Dr. B.P. has reported that the Veteran "has not kept a blood pressure diary," but "he states pressures have been okay" and that "he is tolerating the medication well without side effects."  See September 2011, March 2012, December 2012, June 2013, and December 2013 Private Treatment Records.

Based on a review of the evidence, the Board concludes that an initial compensable rating is not warranted at any time since the award of service connection.  The evidence does not show diastolic blood pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  Although the Veteran had one blood pressure reading with diastolic pressure over 100 at the September 2010 examination, subsequent examinations have not shown such diastolic pressure.  Therefore, his diastolic pressure has not been predominantly 100 or more.  

The Board recognizes that while the Veteran does require continuous medication, the evidence does not show that prior to such medication, his diastolic blood pressure was predominantly 100.  As discussed above, the September 2010 examination when he was initially diagnosed only showed a single diastolic blood pressure reading above 100 and, at his most recent May 2016 examination, readings showed an average of 82.  The May 2016 examiner specifically opined that the Veteran did not have a history of diastolic blood pressure predominantly 100. 

For these reasons, the Board finds that the criteria for an initial compensable rating for the Veteran's service-connected hypertension have not been met.
      
IV.  Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds that in this case the schedular rating is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected hypertension which evidence has not shown diastolic blood pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's disability symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the rating assigned.  See 38 C.F.R. § 4.104, DC 7101.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his service-connected hypertension with the pertinent schedular criteria does not show that his service-connected hypertension presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).
Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, as the Veteran has not contended, nor does the evidence show that his service-connected hypertension renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, referral of the claim for an increased rating for the Veteran's service-connected hypertension for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial compensable rating for hypertension is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


